NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GUILLERMO MOJARRO,
Petiti0ner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND (
UNITED STATES POSTAL SERVICE
Interven.0r. *
2011-3079
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. SF0752090694-I-1.
GUILLERMO MOJARRO,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Respom;ient.
2011-3120

MOJARRO V. MSPB 2
Petition for review of the Merit Systems Protection
Board in case no. SF0752100222-I-2.
ON MOTION
Before BRYsoN, ScHALL, and PRosT, Circuit Judges.
PER CUR1AM. - t
0 R D E R
The United States Postal Service moves to dismiss
Guillermo Mojarro’s petitions for review Mojarro- op-
poses. The Postal Service moves for an extension of time
to reply and submits a reply. Mojarro moves to strike the
Postal Service‘s motions, requests judicial notice, and
moves for leave to supplement his brief. '
l\/I0jarro’S petitions seek review of decisions of the
Merit Systems Protection Board denying various em-
ployee rights allegations that arose when he worked at
the Postal Service. 011 April 14, 2011, after filing his
petitions seeking this court’s revieW, Mojarro executed a
global settlement agreement with the Postal Service. The
agreement states in relevant part:
After full and open discussion, Complainant
hereby releases and forever discharges
Postal Service, its past and present respec-
tive officers agents, and employees, from
any and all claims, demands, suits, rights,
damages, union grievances, charges, admin-
istrative remedies (including but not limited
to Merit Systems Protection Board or Equal
Employment Opportunity Commission fil-
ings), and causes of action of any and every

3 MOJARRO V. MSPB
kind, nature, and character, known and un-
known, which Complainant may now have or
has ever had against Postal Service . . .
which arose in whole or in part from Com-
plainant’s employment relationship with
Postal Service, and which are based upon in-
cidents, occurrences, or actions taking place
prior to the execution of this Agreement. _
The Postal Service moves to dismiss these appeals in
light of Mojarro’s discharge and release of all claims and
causes of action. ln response, Mojarro asserts, among
other things, that he was on medication at the time of
signing the settlement agreement and that he was also
threatened and coerced into signing it. He thus requests
that the settlement agreement not be enforced and that
his petition be allowed to proceed before this__court.
We deem it the better course to remand the petitions
to the Board for further proceedings in order to assess
Mojarro’s arguments that the settlement agreement
should not be enforced and determine whether a case or
controversy exists between the parties in the first in-
stance.
Accordingly,
lT IS ORDERED THATZ
(1) The Postal Service’s motion for an extension of
time to file a reply is granted.
(2) The petitions are remanded for further proceed-
ings consistent with this order.
(3) All pending motions are moot
(4) Each side shall bear its own costs.

MoJARRo v. mses
FoR THs CoURT
N9V 94 ?9l1 181 Jan namely
Date J an Horbaly
C1erk
ccc Guillermo Mojarro
Michael S. Carney, Esq.
Christopher L. Krafchek, Esq.
s2O
Issued As A Mandate:  0 4 
'FILED
u.s. count 0F APPEALs ron
tr-le renew cream
NUV 04 2011
JAN HORBALV
CLERK